NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted June 14, 2018* 
                                 Decided June 20, 2018 
                                             
                                         Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           JOEL M. FLAUM, Circuit Judge 
                            
                           DIANE S. SYKES, Circuit Judge 

 
No. 17‐3569 
 
BEVERLY PALMER,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Central District of Illinois. 
                                                  
      v.                                         No. 16‐C‐2091 
                                                  
UNIVERSITY OF ILLINOIS,                          Colin S. Bruce, 
      Defendant‐Appellee.                        Judge. 
                                                  
                                       O R D E R 
 
       Beverly Palmer, a black administrator at the University of Illinois’s College of 
Education, sued the University for employment discrimination after being denied a 
salary increase and given a negative performance review. She asserted that the 
University discriminated against her based on race and retaliated against her for 
complaining about both her performance review and the denial of her request for a pay 

                                                 
            * We agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).  
No. 17‐3569                                                                        Page 2 
 
increase. She also contended that the University retaliated against her for using leave 
under the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2612, 2615, by giving her 
the negative performance review. The district court entered summary judgment for the 
University. Because a reasonable fact finder could not conclude that Palmer’s race 
affected her pay or performance evaluation, or that the University retaliated against her 
for filing complaints or taking FMLA leave, we affirm. 
         
        Palmer did not respond to the University’s statement of undisputed facts, so the 
judge permissibly deemed them admitted. See C.D. ILL. L.R. 7.1(D)(2)(b)(6). We 
therefore present the University’s version of the facts but still view them in the light 
most favorable to Palmer. See Peretz v. Sims, 662 F.3d 478, 480 (7th Cir. 2011). 
         
        After obtaining her college degree, Palmer, an office‐support specialist, believed 
that she became eligible for a raise and new job duties, but she received neither. She 
sought a meeting with her supervisor, Associate Dean Christopher Span, to discuss the 
possibility of a promotion. He declined to meet with her, however, because the 
governing collective‐bargaining agreement required the University to award 
promotions to employees in her position based on their years of service (not educational 
attainment) and passage of a civil‐service exam (which Palmer had failed). Palmer 
complained to the Dean about Span’s refusal to meet with her.  
         
        One month later Span gave Palmer a negative performance review, concluding 
that she needed to improve the quality of her work, her cooperation with others, 
attendance, and dependability. He also instructed Palmer, whose requests for FMLA 
leave the College had approved, to ensure that she notified her colleagues whenever 
she would be taking leave. In response Palmer filed a grievance with the University’s 
Office of Diversity, Equity, and Access, asserting that she was being discriminated 
against because of her race and retaliated against for taking FMLA leave. The 
University investigated her allegations but found no supporting evidence.  
         
        The following semester Palmer believed that race motivated Span to verbally 
reprimand her for allowing too many students to register for a particular course. In her 
view a similar course‐registration mistake made by Jena Pfoff, a white colleague, was 
handled by Span with more leniency (though the record contains no evidence regarding 
Span’s response to Pfoff’s mistake).  
         
No. 17‐3569                                                                           Page 3 
 
         Palmer later sued the University of Illinois under Title VII of the Civil Rights Act 
of 1964, 42 U.S.C. § 2000e–2(a)(1), 3(a), and the FMLA, 29 U.S.C. § 2615(a). She asserted 
that the University discriminated against her based on race in denying her request for a 
salary increase, reviewing her work performance negatively, and reprimanding her for 
the registration mistake. She also contended that the University retaliated against her 
for complaining to the Dean about Span’s refusal to meet with her about a promotion, 
grieving her negative performance review, and taking FMLA leave. 
          
         The judge granted the University’s motion for summary judgment. Regarding 
Palmer’s discrimination claims, he concluded that Palmer had no evidence that the 
University denied her a promotion or gave her a negative performance evaluation 
because of her race. Nor did Palmer have evidence, the judge added, that the University 
punished her more harshly than Pfoff for her registration mistake. As for her Title VII 
retaliation claims, the judge ruled that (1) Palmer’s complaint to the Dean did not 
constitute protected activity under Title VII because it did not concern racial 
discrimination; and (2) no reasonable fact finder could conclude that her negative 
evaluation was caused by her grievance with the Office of Diversity, Equity, and Access 
because she filed the grievance after receiving her negative evaluation. Regarding her 
FMLA retaliation claim, the judge decided that no reasonable fact finder could conclude 
that she received the negative review because she used FMLA leave.  
          
         On appeal Palmer argues that a reasonable fact finder could conclude that race 
motivated the denial of her request for a promotion, her negative performance review, 
and the harsher discipline she received. See Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 
(7th Cir. 2016). (She also points for the first time to 42 U.S.C. § 1981(a) as a basis for 
relief.) Regarding the denial of a promotion, she asserts that Alissia Young, a former 
University employee, is a suitable comparator under the framework of McDonnell 
Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973), because Young received a bonus after 
getting her master’s degree 12 years earlier. But the record contains no evidence 
regarding Young’s race, and Young worked in a different department under a different 
supervisor. See David v. Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 225–27 
(7th Cir. 2017). As for Palmer’s negative review, she asserts that when preparing 
performance evaluations, Span solicited feedback from professors and administrators 
for only black employees. But because Palmer did not respond to the University’s 
statement of facts, the judge deemed admitted Span’s statement that he evaluated all 
employees in the same manner. So Palmer’s unsworn assertion to the contrary does not 
create a factual dispute. Finally, pointing to Span’s reprimand for her registration error, 
No. 17‐3569                                                                          Page 4 
 
Palmer contends that Span punished her more harshly than Pfoff. But Palmer presented 
no evidence about Span’s response to Pfoff’s mistake, so we cannot compare the 
responses. 
         
          Palmer next argues that a reasonable fact finder could conclude that she was 
retaliated against for complaining to the Dean, grieving her negative performance 
evaluation, and taking FMLA leave. But Palmer’s complaint to the Dean did not 
mention racial discrimination and thus is not protected activity under Title VII or 
§ 1981. See Tomanovich v. City of Indianapolis, 457 F.3d 656, 663 (7th Cir. 2006). Moreover, 
she filed her grievance after she received her performance evaluation, so a reasonable 
fact finder could not conclude that her grievance caused her negative evaluation. 
Finally, Palmer does not point to any evidence of a causal connection between her 
taking FMLA leave and receiving the negative performance review. See King v. Ford 
Motor Co., 872 F.3d 833, 841 (7th Cir. 2017).  
         
          We have considered Palmer’s other arguments, and none has merit.  
         
                                                                                  AFFIRMED